Citation Nr: 0430864	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans 
Appeals (BVA or Board) on appeal from a January 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, that denied the benefits 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active service from December 1941 to May 1946 
and who died in July 1999, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In March 2003, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board.

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to accrued benefits 
will be addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the appellant's appeal has 
been obtained.

2.  The veteran served in the Philippine Army during World 
War II.

3.  Service in the Philippine Army is not considered active 
service for purposes of benefits under Chapter 15 of Title 
38.


CONCLUSION OF LAW

The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§107, 1521, 1541, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.3, 3.40, 3.102, 
3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate the claim 
for benefits under laws administered by VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§5103, 5103A (West 2002); 38 C.F.R. 
§3.159 (2004).

In this regard, the Board notes that the appellant was not 
provided notice of the VCAA as required by 38 U.S.C.A. §5103 
(a) and 38 C.F.R. §3.159 (b) (1) until well after the RO's 
initial decision in this case in January 2001.  The Board 
noted that in the March 2003 remand that the appellant had 
not been notified of the VCAA as required and requested the 
RO to undertake that development.  The RO did so by way of 
letters to the appellant dated in April and May 2003.  While 
the timing of the notice may not conform to the contemplated 
procedure of providing notice prior to the initial 
unfavorable decision, in a similar case regarding the timing 
of the VCAA notice the United States Court of Appeals for 
Veterans Claims held that in such situations the appellant 
has a right to a VCAA content-compliance notice and proper 
subsequent process.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  As indicated, that notice was provided to 
the appellant in April and May 2003, and the Board would 
observe that following that notice the appellant submitted 
additional evidence, the RO review the appellant's claim, 
continued the denial of benefits sought and issued a 
Supplemental Statement of the Case.  This would appear to 
satisfy the notification requirements of the VCAA.

In any event, an opinion from the VA General Counsel has held 
that under 38 U.S.C.A. § 5103 (a), the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claim in eligible for the claim 
benefits.  See VAOPGCPREC 5-2004 (June 23, 2004).  The Board 
finds that this case is such a claim and that the law, not 
the evidence, is dispositive in this case.  The basic facts 
in this case are not in dispute and it is the application of 
the law to those facts that is for resolution in this case.  
Therefore, the Board finds that the appellant's claim for 
nonservice-connected pension benefits is ready for appellate 
review.

The record reflects that the veteran served in the Philippine 
Army during World War II between December 1941 and May 1946.  
However, under VA laws and regulations service in the 
Philippine Army is not considered active service for the 
purpose of any benefits under Chapter 15 of Title 38.  See 38 
U.S.C.A. §107 (a); 38 C.F.R. § 3.40 (c).  The benefit the 
appellant seeks is under Chapter 15 of Title 38, 38 U.S.C.A. 
§1541, and thus the appellant cannot be considered the 
surviving spouse of a veteran of a period of war who met the 
service requirements for nonservice-connected death pension 
benefits.

Therefore, the Board finds that in this case, the law, and 
not the evidence is dispositive.  Simply put, the veteran's 
service in the Philippine Army during World War II is not 
qualifying service for the appellant's entitlement to 
nonservice-connected pension benefits.  Accordingly, the 
claim for entitlement to service connection for nonservice-
connected death pension benefits is denied.


ORDER

Nonservice-connected death pension benefits are denied.



REMAND

A preliminary review of the record with respect to the 
appellant's claim for service connection for the cause of the 
veteran's death and entitlement to accrued benefits, 
discloses a need for further development prior to final 
appellate review.  In this regard, one of the purposes of the 
Board's March 2003 remand was to obtain and associate with 
the claims file private medical records pertaining to the 
veteran.  The RO requested the appellant to either submit 
private medical records pertaining to treatment the veteran 
received or, complete and return an authorization and consent 
to release information to permit the RO to obtain that 
information.  

While the appellant submitted some medical records pertaining 
to treatment the veteran had received, it appears that there 
are additional private medical records that have not been 
submitted.  In this regard, accompanying the medical records 
submitted was a medical history signed by Myra Lacuna-
Quilloy, M.D.  In that medical history specific reference is 
made to various medical records that are not contained in the 
claims file.  For example, in that medical history is 
reference to a hospitalization of the veteran in November 
1957 to January 1958 during which an electroencephalograph 
examination was performed and the veteran was diagnosed with 
chronic brain syndrome associated with epilepsy, Jacksonian, 
secondary to a cortical injury.  The Board would also observe 
that a statement from the veteran's son, also a physician, 
indicates that he had furnished available medical records to 
Dr. Lacuna-Quilloy for review in preparing the medical 
history.  Such records are clearly relevant to the 
appellant's claim, and the Board believes that all medical 
records pertaining to the veteran in the possession of the 
veteran's son and Dr. Lacuna-Quilloy should be submitted.

The Board also notes that the RO did obtain medical opinions 
in an attempt to answer the medical questions presented in 
this case.  However, should additional medical records be 
obtained, particularly medical records that document that the 
veteran had a seizure disorder that was due to his service-
connected chronic brain syndrome, that the RO should obtain 
an additional medical opinion since the prior opinions would 
not have been based on a review of any additional private 
medical records obtained.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and the VA will notify the appellant to 
further action on her part is required.  Accordingly, the 
case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the appellant, the RO 
should contact the veteran's son and Myra 
Lacuna-Quilloy, M.D., and obtain and 
associate with the claims file all 
medical records pertaining to the 
veteran, including those relied on to 
compile the medical history submitted in 
support of the appellant's claim, 
particularly records pertaining to the 
hospitalization of the veteran between 
November 1957 and January 1958.  

2.  If additional medical records are 
obtained pursuant to the first paragraph, 
the claims file should be referred to the 
VA physician who provided medical 
opinions in October 2000 and June 2004.  
That physician should be requested to 
offer comments and an opinion as to 
whether the veteran had a seizure 
disorder that was causally or 
etiologically related to his service-
connected chronic brain syndrome, and if 
so, whether a seizure disorder caused the 
myocardial infarction and subsequent 
cardiac arrest that caused the veteran's 
death.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board.  

When the development requested has been completed, the case 
should again then be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought on appeal are 
not granted, the appellant should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless she is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



